THE THIRTEENTH COURT OF APPEALS

                                   13-13-00583-CR


                            TRAVIS O'NEAL BLUNTSON
                                       v.
                              THE STATE OF TEXAS


                                  On Appeal from the
                    329th District Court of Wharton County, Texas
                                Trial Cause No. 18339


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

June 24, 2014